IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

Lawrence Dickens,
Plaintiff,

v. C.A. No. Nl6C-05-255 MMJ

Commissioner Robert Coupe, Bureau
Chief Janet Durkee, Support Service
Mgr. Tonya Smith and Payroll
Supervisor Tera Bench,

Defendants.
Submitted: May 24, 2017
Decided: June 27, 2017
Plaintiff’ s Motion for Reargument of the Court’s
Decision Denying Appointment of Counsel
DENIED
On Plaintiff’ s Motion to Amend
DENIED WITHOUT PREJUDICE
ORI)ER
Appointment of Counsel
Plaintiff filed a Motion for Appointment of Counsel. The Court denied the
motion by Order dated December 8, 2016. The Court found: “Plaintiff has failed

to demonstrate entitlement to court-appointed civil counsel, pursuant to the

required predicate factors as set forth in Matthews v. Eldria'ge, 424 U.S. 319, 324

(l976).” Plaintiff has filed correspondence that the Court has deemed a Motion for
Reargument of the Court’s Decision Denying Appointment of Counsel

The specific page citation to Matthews should have been 424 U.S. at 335. In
Matthews, the United States Supreme Court held: “More precisely, our prior
decisions indicate that identification of the specific dictates of due process
generally requires consideration of three distinct factors: First, the private interest
that Will be affected by the official action; second, the risk of an erroneous
deprivation of such interest through the procedures used, and the probable value, if
any, of additional or substitute procedural safeguards; and finally, the
Government’s interest, including the function involved and the fiscal and
administrative burdens that the additional or substitute procedural requirement
Would entail.”

In Lassiter v. Department of Social Services, 452 U.S. 126 (1981), the
United States Supreme Court ruled: “In sum, the Court’s precedents speak with
one voice about What ‘fundamental fairness’ has meant When the Court has
considered the right to appointed counsel, and We thus draw from them the
presumption that an indigent litigant has a right to appointed counsel only When, if
he loses, he may be deprived of his physical liberty. lt is against this presumption
that all the other elements in the due process decision must be measured.” Id. at

l27.

Plaintiff will not be deprived of physical liberty if he does not prevail in this
civil litigation. Plaintiff has failed to demonstrate that any of the other Matthews
factors warrant appointment of counsel at State expense.

The purpose of moving for reargument is to seek reconsideration of findings
of fact, conclusions of law, or judgment of law.l Reargument usually will be
denied unless the moving party demonstrates that the Court overlooked a precedent
or legal principle that would have a controlling effect, or that it has
misapprehended the law or the facts in a manner affecting the outcome of the
decision. “A motion for reargument should not be used merely to rehash the
arguments already decided by the court.”2

The Court has reviewed and considered Plaintiff’ s submissions The Court
did not overlook a controlling precedent or legal principle, or misapprehend the
law or the facts in a manner affecting the outcome of the decision.

THEREFORE, Plaintiff’s Motion for Reargument of the Court’s

Decision Denying Appointment of Counsel is hereby DENIED.

 

lHessler, lnc. v. Farrell, 260 A.2d 701, 702 (1969).

2I/Vilmington T rust Co. v. Nix, Del. Super., 2002 WL 356371, Witham, J. (Feb. 2l, 2002);
Whitsett v. Capital School District, Del. Super., C.A. No. 97C-O4-032 Vaughn, J. (Jan. 28,
1999); Monsanto C0. v. Aetna Casualty & Surely C0., Del. Super., C.A. No. 88-JA-llS,
Ridgeley, P.J. (Jan. l4, l994).

Motion to Amend

Plaintiff has moved to amend his complaint to add two individual
defendants Responsive pleadings have been filed in this case. At this stage of the
proceedings, pursuant to Superior Court Civil Rule l$(a), “a party may amend the
party’s pleading only by leave of court or by written consent of the adverse party;
and leave shall be freely given when justice so requires.” Although Plaintiff has
listed the two parties he wishes to add, Plaintiff has not attached a proposed
amended complaint that “indicate[s] plainly in the amended pleading in what
respect the amendment differs from the pleading which is amends.” Super. Ct.
Civ. R. l$(aa).

In order for the Court to evaluate Plaintiff’ s motion, Plaintiff must submit a
proposed amended complaint that sets forth the basis o f j urisdiction for each
additional party, and the nature of the complaint against each party.

THEREFORE, Plaintiff’s Motion to Amend is hereby DENIED AT
THIS TIME, WITHOUT PREJUDICE TO RE-FILE TO COMPORT WITH

THE REQUIREMENTS OF SUPERIOR COURT RULE lS(aa).

MaM-%S on, Judge

   
 
 
 

IT IS SO ORDERED.